*850MEMORANDUM OPINION
SWEET, District Judge.
Defendant Yin Poy Louie (“Louie”) has timely moved under Fed.R.Crim.P. 35 to reduce his sentence of imprisonment for a term of fifteen years, imposed on October 31, 1986.
The only information in mitigation not known at the time of sentence relates to his occupations prior to sentence, some of which is challenged by the government and none of which differs significantly from the information contained in the presentence report. In addition, the distress and difficulty on Louie’s family resulting from the sentence was only to be expected by all concerned. As is all too often the case, the innocent family members suffer, to a greater or lesser degree, as a consequence of the defendant’s crimes and resulting punishment. To avoid punishment because a defendant’s family is suffering would provide a ground for vitiating all sentences, except perhaps those imposed on single orphans.
The motion is denied.
IT IS SO ORDERED.